Citation Nr: 0526343	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  99-06 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an effective date earlier than May 1, 
1996, for the assignment of a 10 percent disability 
evaluation for tender abdominal surgical scar (on a non-clear 
and unmistakable error basis).

2.  Entitlement to an effective date earlier than December 
22, 1999, for the assignment of a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities (on a non-clear and unmistakable error 
basis).

3.  Whether clear and unmistakable error (CUE) was involved 
in a March 1998 rating determination which denied a total 
disability evaluation based upon individual unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

In addition to a period of active duty for training, the 
veteran had active service from October 1963 to October 1966 
and from December 1967 to December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of a regional 
office (RO) of the Department of Veterans Affairs (VA).  

In its March 1998 rating determination, the RO granted 
service connection for a tender postgastrectomy scar with 
herniation and assigned a 10 percent disability evaluation 
with an effective date of May 1, 1996.  Thereafter, the 
veteran perfected his appeal as to the effective date for the 
assignment of the 10 percent disability evaluation.  

In its March 1998 rating determination, the RO also denied a 
total disability evaluation based upon individual 
unemployability due to service-connected disabilities.  

In a June 2001 rating determination, the RO granted a total 
disability evaluation based upon individual unemployability 
due to service-connected disabilities and assigned an 
effective date of November 16, 2001.  Thereafter, the veteran 
perfected his appeal as to the effective date for the 
assignment of the total disability evaluation.  

In a July 2001 rating determination, the RO found that the 
March 1998 rating determination did not contain CUE as it 
related to the denial of a total disability evaluation based 
upon individual unemployability.  The veteran filed a notice 
of disagreement with this decision.  This matter will be 
addressed in the remand portion of this decision.  

In January 2002, the RO assigned an effective date of 
December 22, 1999, as the date of entitlement to a total 
disability evaluation based upon individual unemployability 
due to service-connected disabilities.  

In November 2002, the Board issued a decision.  On the title 
page of the decision, the Board listed the issues as (1) 
Entitlement to an effective date prior to May 1, 1996, for a 
separate 10 percent evaluation for a tender post gastrectomy 
surgical scar based on CUE in a May 5, 1978, rating decision, 
and (2) Entitlement to an effective date prior to December 
22, 1999, for a total disability rating for compensation 
purposes on the basis of individual unemployability based 
upon CUE in a March 5, 1998, RO rating decision.

Thereafter, the veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2005, the Court found that the veteran had perfected 
the issues of entitlement to earlier effective dates for the 
surgical scar and the assignment of the total disability 
evaluation based upon individual unemployability on a non-CUE 
basis and that the Board had not addressed these issues.  The 
Court further found that with respect to the issue of CUE in 
the May 1978 RO decision, the record did not contain any RO 
decision, notice of disagreement, or statement of the case on 
that issue.  The Court concluded that the Board did not have 
jurisdiction to address this CUE matter and it vacated the 
Board decision and dismissed the appeal as to this CUE 
matter.  

The Court further indicated that as to the issue of CUE in 
the March 1998 decision which denied entitlement to a TDIU 
rating, the record contained a RO decision and notice of 
disagreement, but not a statement of the case.  The Court 
remanded the matter of CUE in the March 1998 decision for 
issuance of a statement of the case.  




FINDING OF FACT

The RO was not in receipt or possession of any evidence prior 
to May 1, 1996, that can reasonably be construed as a formal 
or informal claim of entitlement to service connection for a 
painful abdominal scar.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 1, 1996, for 
assignment of a separate 10 percent disability evaluation for 
a painful abdominal scar have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 
1998, June 2001, and October 2001 rating determinations, the 
February 1999 and January 2002 statements of the case, the 
June 2000 and two October 2001 supplemental statements of the 
case, and the April 2001 and two May 2002 RO VCAA letters and 
the May 2005 Board VCAA letter, have informed the appellant 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in the 
statement and supplemental statement of the case and in the 
VCAA letters the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
the relevant evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board notes that as it relates to the 
issue of a total rating for individual unemployability due to 
service-connected disabilities, the April 2001 VCAA letter 
was sent to the appellant prior to the June 2001 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board also notes that the May 2002 letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board further 
notes that after receiving the May 2005 Board VCAA letter, 
the veteran, in a letter dated May 20, 2005, indicated that 
he did not have anything else to submit.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

As it relates to the claim of an earlier effective date for 
the abdominal scar, the Board notes that the RO's March 1998 
rating determination, from which the appeal arises, came 
before notification of the veteran's rights under the VCAA.  
It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  After the rating action on appeal 
was promulgated, the RO did provide notice to the claimant in 
April 2001 and May 2002 regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  The Board 
further notes that in response to the Board's May 2005 
notification that the veteran could submit additional 
evidence in support of his claim, the veteran replied that he 
had nothing else to submit.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and private 
treatment records have been obtained.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

EED-Abdominal Scar

The veteran has requested an earlier effective date for the 
assignment of a separate 10 percent disability evaluation for 
his abdominal scar associated with his service-connected 
gastric ulcer disease with gastrectomy and vagotomy.  38 
C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

Although the RO has characterized this issue as involving the 
effective date for service connection for the scar, the Board 
views this question as essentially involving a matter of the 
correct effective date for assignment of a 10 percent rating 
for a tender and painful scar under Diagnostic Code 7804.  
Service connection had already been established for 
disability associated with the surgery.  The real question is 
at what point did disability associated with the surgical 
scar meet the criteria for assignment of a separate 
compensable rating.  

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  

A review of the record reveals that the RO, in a an August 
1972 rating determination, granted service connection for a 
mild duodenal ulcer and assigned a 10 percent disability 
evaluation.  The veteran was notified of this decision the 
same month and did not appeal.  Thus, the decision became 
final.  38 U.S.C.A. § 7105.  

In a May 1978 rating determination, the RO noted that veteran 
underwent a hemigastrectomy and vagotomy in April 1977.  The 
RO further observed that the veteran was rehospitalized in 
June 1977 for treatment of a wound infection.  The old scar 
was widely opened and exploration and irrigation was 
accomplished.  Recovery was uneventful.  The veteran was 
noted to have made good recovery from the surgery.  The RO 
assigned a 20 percent evaluation for postoperative residuals 
of the hemigastrectomy/vagotomy.  The veteran was notified of 
this later that month and did not appeal.  Thus, the decision 
became final.  38 U.S.C.A. § 7105.  (The Board notes here 
that by rating decision in October 2001, a temporary total 
rating was assigned from April 17, 1977, to September 1, 
1977, based on surgical treatment requiring convalescence.)  

A February 1978 private report from Robert D. Whaley, M.D. 
notes a well-healed wound with some scar "and stretch" of 
approximately 1 1/2 - 2 centimeters.  The abdomen was described 
as well-muscled without evidence for incisional herniation, 
without masses or tenderness.  Dr. Whaley noted that a 
revision of the rather broad stretched skin scar was to be 
considered to restore the veteran to near normal stature.  

On May 1, 1996, the veteran requested an increased evaluation 
for his service-connected low back disorder.  In a February 
1997 statement in support of claim, the veteran requested 
that his claim be reopened for tender scar with muscle 
damage.  He noted that this was the result of surgery on his 
ulcer condition.  The veteran stated that after the surgery 
he was told not to lift due to the damage from the scar.  In 
support of his claim, the veteran submitted photocopies of 
the treatment records related to treatment received at 
Fairbanks Memorial Hospital in April 1977 and Menominnie 
Hospital in June 1977.  

At the time of a March 1997 VA examination, the veteran was 
noted to have a tender scar in the right upper quadrant of 
the abdomen.  

In a March 1998 rating determination, the RO assigned a 10 
percent disability evaluation with an effective date of May 
1, 1996.  

The veteran has indicated that it his belief that the 10 
percent evaluation for his gastrectomy scar should date back 
to the time that he had the gastrectomy surgery.  Moreover, 
in support of his assertion that he had adequately raised a 
claim for service connection for a painful abdominal scar 
prior to May 1, 1996, the veteran argues that the claim was 
reasonably raised by the medical evidence of record.  
However, based on the record, the Board must find that 
assignment of a separate 10 percent rating for a tender 
abdominal surgical scar was not warranted prior to May 1, 
1996.  The claims file does not include any medical evidence 
showing that the criteria for a 10 percent rating for the 
scar were met prior to the March 1997 VA examination.  While 
the Board observes that there were private hospitalization 
treatment records submitted by the veteran showing the 
treatment and surgeries that were performed in April and June 
1977, these documents did not contain any findings of a 
painful scar related to the veteran's surgeries.  The scar 
was not shown to be poorly nourished with repeated 
ulceration, it did not involve the head, face, or neck, and 
there was no objective evidence of limitation of function.  
It therefore appears that a compensable rating was not 
warranted under any rating criteria in effect for scars.  The 
evidence of record prior to March 1, 1996, did not show that 
a separate compensable rating for the scar was warranted.  


ORDER

The appeal as to the issue of an effective date prior to May 
1, 1996, for the assignment of a separate 10 percent 
disability evaluation for tender abdominal surgical scar is 
denied.


REMAND

With regard to the issue of whether the RO committed CUE in 
the March 1998 rating determination, denying a total 
disability evaluation based upon individual unemployability, 
the Board notes that the RO, in a July 2001 rating 
determination, found CUE had not been committed in the March 
1998 rating determination.  In December 2001, the veteran 
filed a notice of disagreement with the July 2001 rating 
determination that found that CUE had not been committed in 
the March 1998 rating determination, which denied entitlement 
to a total disability evaluation based upon individual 
unemployability.  Since a notice of disagreement has been 
submitted with respect to this issue, a statement of the case 
should be issued.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  When a notice of disagreement is timely filed, the 
RO must reexamine the claim and determine if additional 
review or development is warranted.  If no preliminary action 
is required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2004).

A clear and unmistakable error claim is not necessarily 
inextricably intertwined with an earlier effective date claim 
if the earlier effective date claim is not dependent upon 
evidence of record at the time of the earlier decision being 
challenged on the grounds of clear and unmistakable error.  
See generally Livesay v. Principi, 15 Vet.App. 165, 177 
(2001).  However, in the present case, if the veteran were to 
prevail on the claim of CUE in the March 1998 rating 
decision, this would effectively invalidate any finality 
attaching to the March 1998 rating decision.  Such a result 
would impact on the issue of the effective date for the 
eventual grant of TDIU (now set as December 22, 1999).  
Therefore, under the circumstances of this case the Board 
believes that the effective date for TDIU issue should be 
deferred pending the following actions on the claim of CUE in 
the March 1998 rating decision.  

Under these circumstances, the case is REMANDED for the 
following actions:

1.  With regard to the issue of whether 
CUE was involved in the March 1998 rating 
decision which denied a TDIU rating, the 
RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
(if he so wishes) to complete an appeal 
on that issue by filing a timely 
substantive appeal.  The RO should advise 
the veteran of the need to timely file a 
substantive appeal if he wishes to 
complete an appeal on the CUE issue.  

2.  After completion of the above and 
after the time period for filing a 
substantive appeal on the CUE issue has 
expired, the RO should review the issue 
of entitlement to an effective date prior 
to December 22, 1999, for the TDIU 
rating.  A supplemental statement of the 
case should be furnished to the veteran 
on this issue, and he should be afforded 
an opportunity to respond.  

After completion of the above actions, the case should be 
returned to the Board for appellate review of all issue which 
may properly be before the Board at that time. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


